Cast Iron Co., LLC v Cast Iron Corp. (2019 NY Slip Op 08354)





Cast Iron Co., LLC v Cast Iron Corp.


2019 NY Slip Op 08354


Decided on November 19, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 19, 2019

Manzanet-Daniels, J.P., Tom, Kapnick, Gesmer, Singh, JJ.


10354 655399/16

[*1] Cast Iron Co., LLC, Plaintiff-Respondent,
vCast Iron Corp., Defendant-Appellant.


Seyfarth Shaw LLP, New York (Jeremy A. Cohen of counsel), for appellant.
John E. Osborn, P.C., New York (Daniel H. Crow of counsel), for respondent.

Order, Supreme Court, New York County (Jennifer Schecter, J.), entered August 7, 2018, which denied defendant landlord's motion for partial summary judgment on its claim for a declaration that plaintiff tenant is required to perform certain repairs under the lease, unanimously affirmed, with costs.
The motion court properly concluded that the lease does not unambiguously require the commercial tenant to perform structural repairs to the sidewalk vault adjacent to the leased premises. Although the lease requires the tenant to "maintain" the vault, such a lease provision, without more, does not impose an obligation on the tenant to make structural repairs (see Excelsior 57th Corp. v Excel Assoc., 126 AD3d 479, 480 [1st Dept 2015]). Moreover, given that the provision of the lease at issue draws a clear distinction between the landlord's obligation to "maintain and repair the Building both exterior and interior" and the tenant's obligation to "maintain and make all necessary non-structural repairs to the Premises," the words "maintain" and "repair" cannot be conflated and treated as synonyms (see Searle Blatt & Co. v Zurich Holding Co., 241 AD2d 303 [1st Dept 1997]). Accordingly, defendant landlord did not establish entitlement to partial summary judgment on its claim for declaratory relief. 	We have considered defendant's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED:	NOVEMBER 19, 2019
DEPUTY CLERK